UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-2536


TINA M. GRACE; LARRY GRACE,

                Plaintiffs – Appellants,

          v.

C. MICHAEL SPARKS; MICHAEL THORNSBURY,

                Defendants – Appellees,

          and

JAY LOCKARD, individually and in their (former) official
capacity; THE WEST VIRGINIA SUPREME COURT OF APPEALS;
STEVEN D. CANTERBURY, its administrator; THE MINGO COUNTY
COMMISSION,   together  with   its present   (and  former)
commissioner(s) and in their (his) official capacity; GREG
SMITH; JOHN MARK HUBBARD; DIANE HANNAH; DAVID L. BAISDEN;
MINGO COUNTY BOARD OF EDUCATION,

                Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:15-cv-01505)


Submitted:   August 31, 2016                 Decided:   September 9, 2016


Before GREGORY, Chief Judge, and WILKINSON and DUNCAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.
Richard   A.  Robb, South  Charleston,  West Virginia,  for
Appellants. Philip B. Sword, William R. Slicer, Michael D.
Dunham, SHUMAN, MCCUSKEY & SLICER, PLLC, Charleston, West
Virginia; Gary E. Pullin, Emily L. Lilly, PULLIN, FOWLER,
FLANAGAN, BROWN & POE, PLLC, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Appellants Tina and Larry Grace appeal the district court’s

order denying relief on their 42 U.S.C. § 1983 (2012) complaint.

Specifically,     the    Graces    challenge     the    district     court’s

dismissal of the claims against appellees C. Michael Sparks and

Michael Thornsbury.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.        Grace v. Sparks, No. 2:15-cv-01505 (S.D.

W. Va. Nov. 19, 2015 & July 25, 2016); see Stump v. Sparkman,

435 U.S. 349, 356-57 (1978); Imbler v. Pachtman, 424 U.S. 409,

430-31 (1976).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3